Exhibit 10.10


AMENDMENT NUMBER ONE
TO THE
SUNTRUST BANKS, INC.
ERISA EXCESS RETIREMENT PLAN


The SunTrust Banks, Inc. ERISA Excess Retirement Plan, as amended and restated
effective as of January 1, 2011, is amended as set forth below, effective as of
January 1, 2012.


1.
Article 1 is amended to add two new paragraphs at the end to read as follows:



Effective January 1, 2012, this Plan is amended to cease the accrual of benefits
for all Participants at the end of business on December 31, 2011. On and after
the freeze of the Plan, no new Participants will be admitted to the Plan, and
for existing Participants, no additional compensation or service will be
considered to determine benefit amounts. Service on and after January 1, 2012
will continue to be considered for vesting purposes and for determining
eligibility for early retirement benefits. Further, interest credits will
continue to accrue on any portion of a Participant’s Excess Benefit attributable
to his Excess Plan PPA Benefit.


Notwithstanding anything herein or in any individual agreement a Participant has
to the contrary, if a Participant is subject to the terms of an individual
agreement (including a change in control agreement) with the Corporation or an
Affiliate that provide for the crediting of additional age and/or service under
the Plan upon certain types of terminations of employment (an “Individual
Agreement”), no such age or service crediting will occur after the end of
business on December 31, 2011 for purposes of determining benefit amounts under
the Plan. However, any such applicable age and/or service credits provided for
in an Individual Agreement will continue to be considered for vesting purposes
and for determining eligibility for early retirement benefits under the Plan.


2.
Section 2.14 is amended to add a new subsection (f) at the end to read as
follows:



(f) Freeze of Excess Benefits. Notwithstanding anything herein to the contrary,
the Excess Benefits of all Participants shall be frozen and cease to accrue at
the end of business on December 31, 2011.


3.
Article 3 is amended to add a new Section 3.4 at the end to read as follows:



3.4    Freeze of Eligibility and Participation. Notwithstanding anything herein
to the contrary, effective on and after January 1, 2012, no person shall be
eligible to enter the Plan. Participants as of January 1, 2012 with an Excess
Benefit will continue to be Participants, but shall not be eligible to accrue
any additional benefits under the Plan after the end of business on December 31,
2011.


4.
Section 4.1 is amended to add a new sentence at the end to read as follows:



Notwithstanding anything herein to the contrary, the Excess Benefits of all
Participants shall be frozen and cease to accrue at the end of business on
December 31, 2011; provided however, a Participant’s service on and after
January 1, 2012 will continue to be considered for vesting purposes and for
determining eligibility for early commencement reduction factors used in the
Retirement Plan pursuant to Section 4.2, and to the extent any portion of a
Participant’s Excess Benefit is attributable to his Excess Plan PPA Benefit,
interest credits shall continue to accrue in the same manner and at the same
rate as would accrue on the Personal Pension Account under the Retirement Plan
until such amount is paid or commences under this Article 4.
